United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1979
                         ___________________________

                        Aneta Lennartson; Top Law, PLLC

                                     Plaintiffs - Appellants

                                         v.

                                Brian J. Cristofono

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                          Submitted: December 21, 2021
                             Filed: January 27, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Aneta Lennartson and Top Law, PLLC appeal the district court’s 1 dismissal
of their bankruptcy appeal for failure to file an opening brief. On January 4, 2021,
Appellants appealed an order from the bankruptcy court granting Brian Cristofono

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
summary judgment. Rule 8018(a)(1) of the Federal Rules of Bankruptcy Procedure
requires that the appellant in a bankruptcy appeal “serve and file a brief within 30
days after the docketing of notice that the record . . . is available electronically.” On
January 21, the clerk of the bankruptcy court docketed “notice that the record for
this appeal is available electronically.” This notice was the fourth entry on the
docket, and Appellants’ counsel, Jeremy Cobb, would have received an email
notification at the time it was docketed. As a result, Appellants’ opening brief was
due by February 22. Appellants never filed a brief, and accordingly, the district
court issued an order to show cause why the appeal should not be dismissed. In
response to the order to show cause, Cobb contended that he was unaware of the due
date “despite diligent efforts to ascertain it.” Cobb blamed the district court’s staff
and others for failing to tell him the due date. The district court compared Cobb’s
response to his interactions with court staff and his behavior before the bankruptcy
court. Cobb repeatedly insisted that court staff give him legal advice and, on more
than one occasion, hung up on court staff when they declined to do so. The
bankruptcy court ordered Cobb to issue a letter of apology to Appellee’s counsel and
participate in three hours of continuing legal education on the topics of
professionalism and civility. The district court also noted that Cobb received notice
in the fifth entry on the docket that oral argument was set for April 26, and therefore,
it should have been obvious to Cobb that his opening brief was due long before late
March, as Rule 8018(a) contemplates a briefing schedule spanning over two months.
Further, though Cobb tested positive for COVID-19 in late January, he did not argue
that he became symptomatic or that his illness prevented him from timely filing a
brief. In dismissing Appellants’ appeal from the bankruptcy court, the district court
attributed Appellants’ failure to file a timely brief to Cobb’s failure to review the
docket and apply the plain language of Rule 8018(a)(1) to the plain text of a docket
entry, which did not constitute “excusable neglect.”

       Following a careful review, we conclude that the district court did not abuse
its discretion in denying an extension and dismissing the appeal. See Smith v. Gold
Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008) (dismissal for failure to prosecute
or failure to comply with court order is reviewed for abuse of discretion); In re
                                          -2-
Harlow Fay, Inc., 993 F.2d 1351, 1352 (8th Cir. 1993) (district court’s denial of
request for extension of filing deadline in a bankruptcy appeal is reviewed for abuse
of discretion). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-